Title: To Thomas Jefferson from the Commissioners of the Federal District, 5 December 1792
From: Commissioners of the Federal District
To: Jefferson, Thomas



Sir
George Town 5th Decr. 1792

We have now to acknowledge the receipt of your letter, inclosing to us the Presidents order on the Treasurer of Virginia for the second instalment due from that State. The plans are also received, and we shall have them distributed for sale immediately, at the price you have rated them. We beg you to inform the President, that we shall take into mature consideration, at our next meeting, the several matters mentioned by him; particularly that respecting an Agent for conducting the sale of Lots, in the different States; as soon as Mr. Blodget shall have submitted to us his plan. Our conversation with him on this subject, was but short; but approving of the idea, we mentioned it to the President, at his request, to give him an opportunity of explaining himself more fully. From this conversation, we were led to expect, he would have submitted to the President’s consideration, some digested plan on the subject. We are sorry to inform you, that there has not only been a great want of punctuallity among those who purchased at the first sale, in their second payments; but even among those who were purchasers at the last, of their first advance. They have all been written to pressingly.
We have received a Letter from Mr. Mullikin to Mr. Herbaugh, offering to set up a mill for cutting stone: we shall postpone answering it till we are informed of the result of your enquiries respecting it.  We have not an opportunity of consulting the Encyclopedie Methodique, but think it probable, that Mr. Hallets design of a mill of that kind, which he has shewn us, is derived from that Source. We have equal discouragements to our attempts to procure Mechanics from Scotland, with what Mr. Vanstaphorst’s letter presents us, and have consequently just reasons to fear a poor progress next spring. A Mr. Thornton of Philadelphia, informs us, he has a plan of a Capitol to send us. As we expect by our next meeting, Mr. Hallets plan will be ready to send on to the President, we have desired him to lay his before you, for the President’s inspection, in the first place, that he may have an opportunity of judging of their comparative merits.
We are happy to inform you that the outlines of the Territory are nearly completed; and that Mr. Ellicot informs us, we shall have it in our power next month of sending in our report to the President on this subject. We are Sir, with great Esteem & respect your Mo Obedt hble Servts


Dd: Stuart
}
Commns:


Danl. Carroll


